Johnson, P. J.,
The candidates for said office were Earl Wallace on the Republican ballot and William H. Duncan on the Democratic ballot.
-The tabulating board certified that Earl Wallace received 507 votes and William H. Duncan received 487 votes, thus electing Earl Wallace by twenty majority.
William H. Duncan filed a petition contesting the said election, claiming that he had been duly elected. To this petition an answer was filed by Earl Wallace.
The case was called in court, and, after testimony taken, the court ordered that the ballot-box be brought into court, opened and the ballots counted.
J. Harvey Smith and Lewis Palmer were appointed tellers.
The ballots were duly counted — the undisputed ballots numbered 967— 486 being cast for William H. Duncan and 481 for Earl Wallace.
Exceptions were taken to the counting of twenty-eight ballots, numbered by the stenographer as Exhibits 31 to 58, inclusive.
After an examination of the twenty-eight ballots, the court disposed of them in detail as follows:
*159No. 81. Marked X in Republican square and X in square on right-hand side of ballot opposite name of William H. Duncan. Counted for William H. Duncan.
No. 32. No mark in party square. William H. Duncan written in blank • space with X opposite name. Vote thrown out, not able to say for whom cast.
No. 33. No mark in party square, x in square on right-hand side of ballot opposite name of William H. Duncan. X defaced, x in square on right-hand side of ballot opposite name of Earl Wallace. Vote thrown out — spoiled ballot.
No. 34. No mark in party square. X in square on right-hand side of ballot opposite name of William H. Duncan — name scratched partly out. x in square on right-hand side of ballot opposite name of Earl Wallace. Vote thrown out — spoiled ballot.
No. 35. X in Democratic square. X on right-hand side of ballot in square opposite Earl Wallace. Counted for Earl Wallace.
No. 36. X in Democratic square. X on right-hand side of ballot in square opposite name of Earl Wallace. Counted for Earl Wallace.
No. 37. x in Democratic square. Vote for William H. Duncan.
No. 38. X in Democratic square. X on right-hand side of ballot in square opposite name of Earl Wallace. Vote for Earl Wallace.
No. 39. X in Democratic square. X on right-hand side of ballot in square opposite name of William II. Duncan. Vote for William H. Duncan.
No. 40. X in Democratic square. X in Republican square — partly scratched out. Vote thrown out — spoiled ballot.
No. 41. X in Republican square. X in square on right-hand side of ballot opposite name of Earl Wallace. Vote for Earl Wallace.
No. 42. No mark in party square. X in square on right-hand side of ballot opposite name of Earl Wallace. Vote for Earl Wallace.
No. 43. No mark in party square. X in square on right-hand side of ballot opposite name of William H. Duncan. Vote for William H. Duncan.
No. 44. No mark in party square. X in square on right-hand side of ballot opposite to both candidates, William H. Duncan and Earl Wallace. Vote thrown out.
No. 45. X in Republican square. X in space on right-hand side of ballot, not in square or opposite the name of any one. Vote for Earl Wallace.
No. 46. X in Republican square. X on right-hand side of ballot, not in any square, but through “Democratic x •” Vote for Earl Wallace.
No. 47. X in Republican square, x in blank space on right-hand side of ballot, not opposite the name of any one. Vote for Earl Wallace.
No. 48. No mark in party square, but X through the word Republican (thus Republxican). Vote thrown out — no x in square.
No. 49. X in Republican square. X on right-hand side of ballot opposite name of William H. Duncan. Vote for William H. Duncan.
No. 50. X in Republican square. X in space between candidate’s name, not in square. Vote for Earl Wallace.
No. 51. X in Republican square. Vote for Earl Wallace.
No. 52. X in Republican square. X on right-hand side of ballot, in square opposite name of William H. Duncan. Vote for William H. Duncan.
No. 53. X in Republican square. X on right-hand side of ballot, in square opposite name of William H. Duncan. X also on margin on right-hand side of ballot opposite name of William H. Duncan. Vote for William H. Duncan.
No. 54. x in Republican Party square, x in square on right-hand side of ballot opposite name of William H. Duncan. Vote for William H. Duncan.
*160No. 55. X in Republican square. X on right-hand side of ballot, in square opposite name of William H. Duncan. Vote for William H. Duncan.
No. 56. X in Republican square. X on right-hand side of ballot, in square opposite name of William H. Duncan. Vote for William H. Duncan.
No. 57. X in Republican square. X on right-hand side of ballot, in square opposite name of William H. Duncan. Name of W. Earl Wallace, Republican, a lead-pencil mark drawn through it. Vote for William H. Duncan.
No. 58. X in Republican square. X on right-hand side of ballot, in square opposite name of William H. Duncan. Vote for William H. Duncan.
Counting 12 — Nos. 31, 37, 39, 43, 49, 52, 53, 54, 55, 56, 57 and 58 for William H. Duncan.
Counting 10 — Nos. 35, 36, 38, 41, 42, 45, 46, 47, 50 and 51 for Earl Wallace.
Throwing out 6 not counted — Nos. 32, 33, 34, 40, 44 and 48.
This makes 498 votes for William H. Duncan and 491 votes for Earl Wallace, giving William H. Duncan a majority of 7 votes, thus electing him tax collector for the Borough of Sharon Hill aforesaid; therefore,
The finding and order of the tabulating board declaring Earl Wallace elected tax collector as aforesaid is reversed, and it is decreed that William H. Duncan was elected tax collector for the Borough of Sharon Hill, in said county, at the election of Nov. 3, 1925, and it is ordered that a certificate of election be issued to William H. Duncan. Costs to be paid by the Borough of Sharon Hill.
From A. B. Geary, Chester, Pa.